Citation Nr: 0943094	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-26 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the Army from 
September 1982 to January 1983, and with the Air Force from 
September 2003 to January 2004.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2007 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire, which 
denied service connection for PTSD.

In August 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the  RO.  A transcript of 
the hearing is of record.

The Veteran's initial claim, filed in June 2006, was 
specifically for service connection for PTSD.  Following a VA 
examination in April 2007, in which the examiner concluded 
that the Veteran did not meet the diagnostic criteria for 
PTSD but did meet the diagnostic criteria for depressive 
disorder, not otherwise specified, related to his combat 
experience, the RO, in an April 2007 rating decision, granted 
service connection for depressive disorder and denied service 
connection for PTSD.  In September 2007, the Veteran again 
claimed service connection specifically for PTSD.  The RO, in 
October 2007, again denied service connection for PTSD and 
this appeal ensued.  The issue on appeal was characterized by 
the RO as entitlement to service connection for PTSD.  The 
Court has held that a claim for service connection for a 
psychiatric disability encompasses all psychiatric 
symptomatology, regardless of how that symptomatology is 
diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
light of Clemons, the Board has re-characterized the issue as 
service connection for a psychiatric disability to include 
PTSD.

In a September 2008 VA Form 9, the Veteran reported that, 
during the past two years, he had experienced symptoms of 
depression and anger, and had had thoughts of suicide during 
his divorce.  A claim for entitlement to an increased rating 
for service-connected depressive disorder is therefore 
referred to the RO for adjudication. 




FINDINGS OF FACT

1.  The Veteran does not have PTSD. 

2.  An acquired psychiatric disorder other than the service-
connected depressive disorder was not present during service 
and is not etiologically related to active duty service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he incurred PTSD as a result of 
traumatic experiences during his active duty service in Iraq.  
In August 2009 he testified that while stationed at Balad Air 
Force Base in Iraq he was exposed to daily mortar and rocket 
attacks, including an attack that damaged the dining 
facility, as well as numerous instances of incoming small 
arms fire.  He also testified that he was almost shot when a 
fellow serviceman's gun accidently went off on base.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  


For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred (unless the evidence 
shows that the Veteran engaged in combat and the claimed 
stressor is related to combat).  38 C.F.R. § 3.304(f) (2009).

The Board finds that the balance of the evidence does not 
establish that the Veteran has PTSD.  Weighing against the 
claim is the report of the April 2007 VA psychiatric 
examiner, who determined that the Veteran did not meet the 
criteria for a diagnosis of PTSD and rendered a diagnosis of 
nonspecified depressive disorder.  

Also weighing against the claim are records of mental health 
treatment from the Manchester VA Medical Center (VAMC).  The 
Veteran was initially examined at the VAMC in October 2007, 
and was diagnosed with sadness leading to depression.  An 
anxiety and adjustment disorder was also added to his VA 
medical problem list. In April 2008, while the Veteran was 
found to endorse some symptoms of PTSD, no changes were made 
to his diagnosis.  

In support of his claim, the Veteran submitted a September 
2007 letter from his readjustment counselor at the Manchester 
Vet Center.  The letter states that the Veteran's psychiatric 
symptoms are more accurately characterized as PTSD rather 
than depression.  

While the September 2007 letter provides a diagnoses of PTSD, 
the Board finds that it is outweighed by the evidence against 
the claim, including the findings of the April 2007 VA 
psychiatrist.  The September 2007 opinion submitted by the 
Veteran was rendered by a readjustment counselor at the Vet 
Center, who listed his credentials to render a psychiatric 
diagnosis as a master's degree in education (M. Ed.).  This 
counselor did not explain how the Veteran's symptoms met the 
diagnostic criteria for PTSD rather than for depression.  In 
contrast, the April 2007 VA examiner included a full and 
well-reasoned discussion of the criteria necessary for a 
diagnosis of PTSD and the specific reasons why the Veteran 
did not meet these criteria.  The opinion of the April 2007 
VA psychiatric examiner is therefore afforded significant 
weight.  See Nieves- Rodriquez v. Peake, 22 Vet. App. 295, 
304 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion).  In contrast, the 
Vet Center counselor merely concluded that the Veteran's 
symptoms indicated PTSD based on their number and severity.  

The Veteran contends that the September 2007 opinion from the 
Vet Center counselor is more probative than the medical 
opinion of the VA examiner as it was based on a clearer 
picture of his disability.  The Veteran testified at the 
August 2009 hearing that he was more open and forthcoming 
with the Vet Center counselor as he had undergone treatment 
sessions with him for a year prior to the writing of the 
September 2007 letter.  

While the readjustment counselor noted that the Veteran had 
undergone treatment at the Vet Center, he stated that the 
Veteran began therapy in July 2007, only two months before 
the September 2007 letter.  The Veteran also denied attending 
any psychiatric counseling when asked at the April 2007 VA 
psychiatric examination.  Furthermore, the Veteran testified 
that he was very open with his VAMC psychiatrist, who, as 
noted above, did not diagnose PTSD and instead found that the 
Veteran manifested an anxiety and adjustment disorder. 

Although the report of the April 2007 VA general medical 
examination contains a diagnosis of "Memory loss, most 
likely related to post-traumatic stress disorder," the Board 
finds that this opinion is of very little probative value 
concerning whether the Veteran meets the diagnostic criteria 
for PTSD.  The VA examiner documented the Veteran's 
complaints of memory loss and attributed this problem to PTSD 
without any discussion of the rationale or basis for such a 
diagnosis.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, the April 
2007 VA general medical examiner's opinion is inadequate as 
it is unsupported by clinical evidence.  See Black v. Brown, 
5 Vet. App. 177, 180 (1995).

The Board therefore finds that the most probative evidence 
regarding the presence of PTSD is the opinion of the April 
2007 VA psychiatric examiner.  The weight of the evidence is 
therefore against a finding that the Veteran meets the 
criteria for a diagnosis of PTSD, and service connection for 
this disability is not warranted.  38 C.F.R. § 3.304(f) 
(2009).

Turning to the Veteran's other diagnosed psychiatric 
conditions, the Board notes that service connection is 
already in effect for depressive disorder.  Although the 
Veteran was also diagnosed with an anxiety and adjustment 
disorder at the VA, the evidence does not establish that this 
disability is etiologically related to active duty service. 

The Veteran has not reported a continuity of symptoms with 
respect to his anxiety and adjustment disorder.  He did 
provide a vague statement to his VA psychiatrist in October 
2007 that he had experienced trouble since his return from 
Iraq, but even if this statement was interpreted as reporting 
a continuity of symptoms, it must be weighed against the 
other evidence of record, including the negative service 
records and the lack of a diagnosed psychiatric condition for 
several years after service.  In addition, while undergoing 
treatment with his private physician in January 2004, after 
his return from Iraq, the Veteran denied experiencing any 
depression or anxiety.    

The record also contains no competent medical evidence of a 
nexus between his anxiety and adjustment disorder and 
service.  The Board has considered the statements of the 
Veteran that his psychiatric disorder is due to service, but 
as a layperson he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a September 2006 
letter.  That letter also included notice regarding the 
disability-rating and effective-date elements of the claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from the 
Manchester VAMC.  Additionally, the Veteran was provided a 
proper VA examination in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


